UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-6760



THERON JOHNNY MAXTON,

                                              Plaintiff - Appellant,

         versus

ANN ASKINS, Nurse at Kirkland Correctional
Institution; F. WILLIAMS, Nurse at Kirkland
Correctional Institution,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Charles E. Simons, Jr., Senior
District Judge. (CA-96-782-3-6BC)

Submitted:   July 25, 1996                 Decided:   August 12, 1996

Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Theron Johnny Maxton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his 42 U.S.C. § 1983 (1988) complaint for failing

to comply with a pre-filing injunction. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm
on the reasoning of the district court. Maxton v. Askins, No. CA-
96-782-3-6BC (D.S.C. Apr. 17, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2